Title: James Madison: Answer to Bill of Complaint of Charles Edmonston, 31 December 1828
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1828]
                            
                        
                        The Answer of James Madison of Orange County Virginia, to the Bill of Complaint of Charles Edmonston against
                            him & others, in the Circuit Court of the District of Columbia, for the County of Washington, on the Chancery
                            Side.
                        This Respondent, now and at all times, reserving to himself all & all manner of right, advantage,
                            & benefit of plea, demurrer or exception to the errors, inaccuracies & imperfections in the Said
                            Complainants Bill contained, for answer thereto, or to so much thereof, as he is advised it is material for him to answer
                            unto, Says, that in the year 18 # while he resided at the city of Washington Richard Cutts, one of the defendants to the
                            Said Bill of Complainant, became indebted to him in the Sum of # dollars for money lent by this Respondent to the Said
                            Richard Cutts. That the Said Richard Cutts afterwards in the year 18 # as this respondent has heard & Believes,
                            being unable to pay his debts, was discharged under the acts of Congress for the relief of insolvent debtors within the
                            District of Columbia; That afterwards the Said debt of Richard Cutts remaining unpaid, he proposed to this Respondent, he
                            believes in 1822 to purchase the house, with the lots appurtenant to it, in which the said Cutts then resided &
                            now resides, being Lots No. 12. 13. 14. & 15 in square No 221 in the City of Washington, from Richard Smith who
                            held them in trust, to sell for the payment of a debt of the Said Cutts to the Bank of the United States, and that if he,
                            this Respondent would purchase the said property & give his notes for the purchase money, he Cutts would apply a
                            part of his salary, annually toward the payment of the Said notes & pay the whole of them, if he could in that way
                            & it should be considered as a payment of so much toward the debt of the said Cutts to this Respondent. This
                            Respondent, having no idea, that there could be any thing either illegal or immoral in such a transaction, but believing
                            that the said Cutts after his discharge under the insolvent law, as well as before, had a perfect right to apply his
                            Salary to the payment of any of his debts that he should think proper, & this transaction being really &
                                bona fide nothing else than a payment of a part of his debt to this Respondent out of his
                            Salary this Respondent believed & still believes & insists that it was fair, moral & honorable,
                            and viewing it as such he without hesitation acceded to the Said Cutts’ proposition & purchased from Richard Smith
                            the trustee as before mentioned the Sd. lots No 12. 13. 14 & 15 in Square No 221 about the 4th Novr 1822 for 5750
                            dollars & gave his four notes for that amount each being for 1437 50/100 dollars payable at one two three
                            & four years from their date (the 4th Novr 1822) with interest, and received from the Said Rd. Smith at the same
                            time a Bond of Conveyance of the property to him & his heirs & assigns upon payment of the purchase money.
                            on account of which notes he has heard and believes that the Said Richard Cutts made payments from time to time, till the
                            whole were paid excepting about  dollars, which he, this Respondent, has since paid & received from the said
                            Richard Smith, as the Trustee as before mentioned a Deed of Conveyance of the Same, a copy of which is herewith filed,
                            marked "James Madison’s Exhibit A," which this Respondent prays may be taken as a part of this
                            his answer. And this Respondent denies that he holds the said property under any description of trust for, or for the
                            benefit of the Said Richard Cutts or any of his family, or with any understanding or agreement of that nature; but he
                            avers that the said property was purchased by him with as good faith, & as much for his own benefit as any
                            property he has Ever purchased. This Respondent further Says that now the Said Cutts is indebted to him, after making the
                            payments aforesaid upon this Respondent’s notes, in the Sum of dollars with interest from
                        And this Respondent denies any & all confederacy & combination, without that, that any other
                            matter material or necessary for this Respondent to make answer to & not herein or hereby well &
                            sufficiently answered unto, confessed or avoided, traversed or denied, is true: And this Defendant therefore prays that he
                            maybe hence dismissed, with his reasonable costs in this behalf most wrongfully sustained.
                        
                            
                                R. L. Lear. Solr. for J. M.
                            
                        Commonwealth of Virginia Sct.}
                    Orange CountyThis day of A. D. 1828 Before the Subscriber a Justice of the Peace of the Said County personally
                            appears James Madison of the same County & makes oath in due form of law that the matters & things in his foregoing Answer to the Bill of Complaint of Charles Edmondston against him & others, Stated as of his own
                            Knowledge are true as Stated & Set forth, & that those Stated upon information or hearsay, he believes to
                            be true.